Citation Nr: 1413223	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure and/or service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure and/or service-connected PTSD.

4.  Entitlement to service connection for a residuals of malaria, to include a seizure disorder.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to a disability rating greater than 50 percent for service-connected PTSD.

(The issues of entitlement to service connection for bilateral hearing loss, residuals of a head injury, and balance problems will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and A.R.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009, and April 2011 decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City Utah.  The malaria and peripheral neuropathy claims have been recharacterized as noted on the title page to better reflect the medical evidence and the Veteran's contentions.  

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding the issues on appeal.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in above claims files have been reviewed by the Board in adjudicating this claim.

The issues of entitlement to service connection for a skin disorder and vertigo, as well as the issue an increased disability rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the probative medical evidence of record shows that a seizure disorder had its onset during service.

2.  Peripheral neuropathy of the left and right upper extremities is at least as likely as not caused by alcohol dependence due to the service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service 
connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Peripheral neuropathy of the left upper extremity is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  Peripheral neuropathy of the right upper extremity is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Residuals of Malaria - Seizure Disorder

The Veteran asserts that he contracted malaria while he while in service, and that he developed a seizure disorder due to the malaria. 

Service treatment records show that the Veteran was diagnosed with malaria in May 1970.

In July 1970, the Veteran had a syncopal episode while in the field in Vietnam.  The clinician noted that he had recently been diagnosed with malaria.  An electroencephalogram (EEG) was normal.  The clinician determined that the spell was "most likely psychogenic" and recommended a neurologic evaluation.

The Veteran was treated for additional syncopal episodes in September and October 1970.  On more than one occasion it was noted that he appeared to be drowsy, dizzy, and/or disoriented.  

In January 1971, the Veteran was treated for another syncopal episode.  It was noted that he had had similar incidents that "were possibly seizure episodes" while stationed in Vietnam and that none had been substantiated.  The clinician noted that the Veteran "seemed reliable."  He admitted to having used hallucinogens 18 months earlier.  The diagnosis was (1) possible seizure, and (2) possible hallucinogenic flashback.  

In June 1971, it was noted that the Veteran had a history of drug use that included LSD. The initial impression was "insufficient evidence to rule out epileptiform disorder."  An EEG was normal.  The neurologist wrote "doubt seizure disorder."  However, the second page of this report is missing.

A June 1971 separation examination contains an abnormal neurologic evaluation and a diagnosis of vasovagal syncope.  The impression was "insufficient evidence to rule out epileptiform disorder."  

A July 1971 treatment record shows that the Veteran had a seizure in front of some friends.  He reported feeling dizzy "off and on."  Neurological examination was normal.  He denied using drugs.  The clinician noted that the episode "does not sound like seizure though we have insufficient information to tell."  The clinician also noted that the Veteran had "falciparum and vivax malaria before spell."  

Post-service VA treatment records dated from January 2011 to October 2012 contain diagnoses of focal motor seizure, complex partial epilepsy, and seizure disorder.  In May 2012, a VA physician noted that the Veteran had been followed for probable focal motor seizure with secondary generalization.  It was noted that the Veteran had malaria prior to his first seizure.  The physician wrote:  

Temporally this would make one wonder about malaria as the cause of his seizures.  If he had cerebral malaria then seizures are a known frequent consequence of such an infection.  The difficulty lies in knowing whether or not he had CNS involvement with his malaria.  He does have notes documenting severely altered mental status during his malarial infection which may raise the likelihood of his having cerebral malaria.

Although the VA physician did not specifically refer to the Veteran's alcohol use, the Board cannot infer that he did not consider these factors.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  The physician clearly reviewed the service treatment records in formulating his opinion.  This opinion is considered the most probative evidence in this case.

In light of service treatment records showing that the Veteran contracted malaria and was subsequently treated for syncopal episodes and altered mental status, his credible assertions pertaining to experiencing seizures since his July 1971 discharge, and the May 2012 VA treatment record which relates the current seizure disorder to the Veteran's in-service malaria, the Board resolves all doubt in the Veteran's favor and finds the preponderance of evidence supports a finding that a seizure disorder is related to service. 

Peripheral Neuropathy

The Veteran contends that his bilateral upper extremity peripheral neuropathy is caused by his service-connected PTSD.  During the July 2011 Board hearing, he stated that he started to experience numbness and tingling in his hands "after service."  July 2011 Hearing Transcript at 12-13.

Service treatment records, to include the pre-induction and separation examinations, contain no evidence of an alcohol problem.

An April 2009 VA treatment record shows that the Veteran reportedly began drinking when he was 21 years old, and that he had been drinking heavily ever since.  He reportedly had a Driving Under the Influence (DUI) infraction in 1991.  He stated that he was motivated to reduce his alcohol intake because he was getting neuropathy in his hands as a result of his drinking.  
June 2010 and October 2011 VA neurology records contain a diagnosis of peripheral neuropathy of the bilateral hands and feet.  The Veteran gave a long history of alcohol abuse, but indicated that he had recently cut down.  The physicians opined that the Veteran's peripheral neuropathy is "most likely" secondary to chronic heavy alcohol use and thiamine deficiency.  One of the physicians noted that treatment providers had been unable to find another cause, and that the Veteran did not have diabetes.

An August 2012 VA PTSD examination report shows that the Veteran reported that he started drinking during service, and that he drank heavily in order to avoid distressing emotions and thoughts related to trauma.  He stated that, during his peak use prior to getting VA treatment in 2000, he drank a gallon of scotch on weekends and a 12-pack of beer daily.  The diagnosis was alcohol abuse in remission.  The examiner opined that the Veteran's previous symptoms of alcohol abuse "are at least as likely as not" caused by or a result of traumatic military experiences or secondary to anxiety symptoms associated with the trauma in that he used alcohol as a means to avoid intense emotions associated with trauma.  The examiner explained:  "The Veteran does not meet criteria for Alcohol Abuse or Dependence at this time; however, based on Veteran report and medical record, the Veteran has a history of Alcohol Abuse.  He reported that he decreased consumption due to medical reasons and as a result, meets criteria for Alcohol Abuse, in remission.  Based on review of records and Veteran report, he met diagnostic criteria for alcohol abuse in the past (documented in 2009) . . . he reported that he began at the age of 21 years old while in the service."

In August 2012, the Veteran was afforded a VA examination to determine the etiology of the claimed peripheral neuropathy of the upper extremities.   He reported a history of difficulty holding and/or handling objects due to decreased sensation in his hands.  The examiner, a physician's assistant, reviewed the claims file, to include VA treatment records, and noted that the Veteran's neuropathy had been present for many years; that he was constantly intoxicated from 1971-1975; that he was diagnosed with alcohol abuse in 2009; and that VA neurologists felt this condition was "most likely" due to chronic heavy alcohol use and thiamine deficiency.  The examiner also noted that the Veteran's thiamine deficiency was a result of alcohol abuse.  The examiner opined that "it appears most likely that the Veteran's neuropathy is due to or a result of his past alcohol abuse."

In light of the foregoing, the Board finds that Veteran's peripheral neuropathy of the upper extremities is at least as likely as not due to chronic alcohol abuse that is due to service-connected PTSD.  See 38 C.F.R. § 3.310(a).  Service connection for a disease or disability caused by alcohol abuse is permissible in the circumstance where alcoholism was caused by service-connected PTSD, and the alcoholism caused or aggravated another disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that PTSD could have aggravated alcoholism where the alcoholism led to hepatic cirrhosis and death).


ORDER

Service connection for a seizure disorder is granted.

Service connection for peripheral neuropathy of the left upper extremity is granted.

Service connection for peripheral neuropathy of the right upper extremity is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a skin disorder and vertigo, as well as an increased disability rating for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).
The Board is unable to adjudicate the foregoing issues because the record is incomplete.  The Board notes that the Veteran's claims, VCAA letters, Statements of the Case, as well as the Veteran's notices of disagreement, and substantive appeals are missing from the claims file.  Such documents may contain contentions from the Veteran that must be addressed in the appeals.  Therefore, the Board finds that a remand is necessary so that the RO/AMC can locate and obtain the missing documents. 

There are also outstanding records that must be obtained.  In April 2013 correspondence, the Veteran's representative indicated that there is "additional evidence" at the Salt Lake City VA Medical Center.  The claims file contains treatment records for this facility from January 2011 to October 2012 only.  In addition, the Veteran testified during the July 2011 hearing that he had a growth removed from his back at a VA medical facility within one year of his July 1971 discharge.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

In addition, the Veteran's vocational rehabilitation folder must be obtained as it may provide information pertinent to the increased rating issue in appellate status.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain the Veteran's vocational rehabilitation folder.  If unavailable, a negative reply is requested and should be placed in the file. 

2. The RO/AMC shall undertake all steps necessary to locate, obtain, and associate with the Veteran's file the missing claims, VCAA letters, notices of disagreement, Statements of the Case, and substantive appeals.  

If the missing documents cannot be located, the RO/AMC must notify the Veteran and his representative and inform them that the documents appear to have been received but are now missing.  The Veteran must also be afforded reasonable time to submit additional arguments and contentions pertaining to the issues on appeal. 

3. The RO/AMC shall contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any VA health care providers for the claimed skin condition since July 1971.  If the Veteran provides the necessary information, obtain copies of any outstanding clinical records and associate them with the claims file.
  
The RO/AMC shall obtain from the Salt Lake City VA Medical Center all medical records pertaining to the Veteran's treatment at that facility from January 2008 to December 2010, and from November 2012 to the present.  All records and/or responses received should be associated with the claims folder.  The RO/AMC shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran and his representative must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013). 

4. After completing the requested actions, and any additional notification and/or development warranted by the record (to include the need for additional examination of the Veteran), the RO/AMC shall readjudicate the remaining claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


